DETAILED ACTION
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 5, 7, 9 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meinke et al. (US Pub. No. 2009/0257241 A1).
As to claim 1, Meinke teaches a vehicle shell assembly, comprising a plate-like plastic body having an outside and an inside (Fig. 6A), wherein a lighting unit (#36 in Fig. 6A and in ¶ [0039]) is disposed on the inside and is configured to be switched between an active state and a passive state (¶ [0041]), in that the inside of the plastic body is provided with an opaque light- impermeable coating (#34 in Fig. 6A and in ¶ [0047])which has at least one gap (#48 in Fig. 6A and in ¶ [0047]), and in that the plastic body consists of a translucent material so that the gap is covered by the plastic body to the outside when the lighting unit is in the passive state and defines a light pattern which is visible from the outside when the lighting unit is in the active state (Fig. 6A and in ¶ [0047]-[0049]).  
As to claim 2, Meinke teaches the inside of the plastic body has a recess in the region of the gap of the coating (at least the gap between the light source and the coating in Fig. 6A), said recess having boundary surfaces (any surface that adjacent the gap). 

As to claim 5, Meinke teaches the plastic body and the coating form a two-component injection-molded part and in that the plastic body is formedPage 4 of 7PRELIMINARY AMENDMENT DATED 13 JULY 2021 Attorney Docket 21037-153107-USfrom a first material component and the coating is formed from a second material component of the two-component injection-molded part (¶ [0049]-[0050]). While Meinke teaches injection molding, the Examiner notes that the method step in the device claim does not add additional patentable weight to the claim.   
As to claim 7, Meinke teaches the outside of the plastic body [[(18)]] is provided with a scratch-resistant coating (¶ [0044]).  
As to claim 9, Meinke teaches the outside the lighting unit has a housing which rests against the opaque coating in such a way that it does not let any light pass (Fig. 6A showing the abutment).  
As to claim 10, Meinke teaches the luminous intensity and/or luminous color of the lighting unit is adjustable (¶ [0053]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Meinke et al. (US Pub. No. 2009/0257241 A1) in view of Fleischmann et al. (US Pub. No. 2008/0253140 A1).
As to claims 3 and 6, Meinke is silent about the plastic body being a polycarbonate with a thickness approximately 1 to 6 mm.
However, in the same field or endeavor, Meinke teaches a plastic body made out of polycarbonate with a thickness approximately 2 mm (¶ [0036]). Meinke teaches polycarbonate to be among suitable polymers for such a plastic body and suggests a reasonable thickness for such a plastic body. Similarly, Meinke teaches that the plastic body can be a polymeric material (¶ [0040]) and recommends adjusting the thickness to achieve either a flexibility or rigidity and adjust for selected optical characteristics (¶ [0040], [0043], [0044], [0046]). It would have been obvious to one of ordinary skill in the art to create the plastic body out of polycarbonate since it is taught by Fleischmann to be a suitable polymer material desired by Meinke. It would have been obvious to one of ordinary skill in the art to create the plastic body to have a thickness in the approximate range claimed since it taught by Fleischmann and should be optimized to fit desired flexibility and optical characteristics as desired by Meinke.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Meinke et al. (US Pub. No. 2009/0257241 A1) in view of Oh (US Pub. No. 2014/0133128 A1).
As to claim 8, Meinke is silent about the lighting unit comprising a diffusor plate.
Oh teaches a diffusor plate (#500 in Fig. 27 and in ¶ [0369]) in an effort to eliminate hot or cold spots from the lighting unit and create uniform brightness (¶ [0369]- [0378]). It would have been obvious to one of ordinary skill in the art to include a diffusion plate like one taught by Oh into the device taught by Meinke in order to eliminate hot or cold spots from the lighting unit and create uniform brightness.

Conclusion
The prior art made of record and not yet relied upon is considered pertinent to applicant's disclosure. The references included on the PTO-892 are relevant because they contain structural elements present in the Applicant’s claims as written but they were not used for a rejection because it would either be redundant or a lesser rejection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J COUGHLIN whose telephone number is (571)270-7813. The examiner can normally be reached M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J COUGHLIN/Primary Examiner, Art Unit 2875